Citation Nr: 1433018	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the San Diego, California, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic low back disability (claimed as residuals of a low back injury).  The agency of original jurisdiction (AOJ) over the present appeal is currently the Atlanta, Georgia, VA Regional Office (RO).

In August 2013, the Veteran and his representative appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.
	
In January 2014, the Board remanded this case to the agency of original jurisdiction for additional evidentiary development.  Thereafter, the denial of the claim for VA compensation for a chronic low back disability was confirmed in a June 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in June 2014, and the Veteran now continues his appeal.

For the reasons discussed below, this appeal is REMANDED to the AOJ.  VA will notify the appellant and his representative if any further action is required on their part.  

REMAND

The Board had previously remanded this case to the AOJ in January 2014 in order to provide him with a VA medical examination so that a nexus opinion addressing the issue could be obtained, pursuant to VA's duty to assist and the decision of the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims file, as it appears on the VBMS electronic database, indicates that the Veteran failed to appear for the scheduled medical examination in March 2014.  Thereafter, the denial of the claim was confirmed in a June 2014 rating decision/supplemental statement of the case, and the case was returned to the custody of the Board.

In correspondence dated in June 2014, the Veteran claimed that he never received prior notice of the VA medical examination scheduled for March 2014, and he asked to be rescheduled for the missed examination before the Board subjected his appeal to appellate adjudication.  The Board notes at this point that the Veteran's mailing address of record has been unchanged during the entire pendency of this claim.  However, the Board is also unable to find a copy in the record of the AOJ's actual notice to the Veteran informing him that he was scheduled for a VA medical examination in March 2014 and of his obligation to appear.  Therefore, in the absence of any such documentation, the Board cannot assume that adequate notice was provided to the claimant under a presumption of regularity as to the mailing of such notices from VA, pursuant to Ashley v. Derwinski, 2 Vet. App. 62, 64-66 (1992).  The appropriate remedy is to remand this case to the AOJ to schedule the Veteran for a medical examination, provide him with adequate prior notice of the examination date and location (to be sent to his last known mailing address of record), and allow him one more opportunity to appear for an examination.  The Veteran is hereby advised, however, that he is legally obligated to report for this medical examination.  38 C.F.R. § 3.655 (2013).  The consequences of his failure, without good cause, to show for an examination ordered in conjunction with his original compensation claim is that his claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2013); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment for his low back disorder (both private and VA) and obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence. All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.
 
2.  After the above development, the Veteran should be scheduled for an appropriate VA examination in connection with the claim for service connection for a chronic low back disability.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).  The AOJ must ensure that the Veteran is provided with timely notice of the date, time, and location of the scheduled medical examination and that this notice is sent to his correct last known mailing address of record.  A copy of VA's correspondence notifying the Veteran of this examination must be associated with his claims file in VBMS.    

On examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

Given the state of the Veteran's low back disability as presented in his post-service medical records, is its level of progression and advancement consistent with the clinical residuals of an old back injury dating back to his time of military service in 1971, such that it is as likely as not that his current low back disability is related to, or had its onset during active duty? (For purposes of rendering this opinion, the opining clinician should assume as true the Veteran's account of accidentally falling on his back while climbing a pole in 1971.)

3.  The AOJ should then readjudicate the claim for service connection for a chronic low back disability (claimed as residuals of a low back injury).  If this benefit remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

